EDMONDS, J.,
dissenting.
The majority says:
“Although the referee’s opinion suggested that one of the four doctors’ reports would support a finding that claimant’s work was the major contributing cause of her condition, and we think the record contains substantial evidence to support such a finding, neither the referee nor the Board made that finding.” 108 Or App at 491.
The majority is wrong in saying that the referee and the Board did not find that claimant’s work was the major contributing cause of her condition. In the referee’s opinion, which the Board adopted, he first made findings. Under “OPINION AND CONCLUSIONS/’ the referee said:
*492“I am persuaded that Dr. Jones’ reports and deposition testimony support a finding that claimant’s work at SM — being on her feet for long hours on a hard surface — was at least the major cause, if not the sole cause, of her plantar fasciitis [sic] condition. This is more than what is required to establish compensability under the current occupational disease law, as construed by the Board in Aschbacher.” (Emphasis supplied.)
The referee concluded:
“In sum, all of the medical opinions in the record establish at the very least that claimant’s work was a material contributing cause of her plantar fasciitis [sic] symptoms. * * * Based upon claimant’s credible testimony, the above discussed medical evidence, and the previously discussed applicable law, I conclude that claimant has established the compensability of her right foot plantar fasciitis [sic] occupational disease claim.”
The majority’s remand so that the Board can apply the “major contributing cause test” is an unnecessary action in the light of the concerted effort by the referee to say that claimant’s claim was compensable, regardless of whether a “major” or “material” contributing cause standard was used.
I dissent.